UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6425



HERBERT MCDOWELL,

                                              Plaintiff - Appellant,

          versus


G. JERNIGAN, Lieutenant; TONY SMITH, Sargeant;
NURSE DEESE; L. D. NELSON, Caseworker,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-01-2065-3-22BC)


Submitted:   July 18, 2002                  Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert McDowell, Appellant Pro Se.    Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Herbert McDowell appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.            We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

McDowell v. Jernigan, No. CA-01-2065-3-22BC (D.S.C. Feb. 22, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2